OFFICE     OF THE ATTORNEY       GENERAL       OF TEXAS
                             AUSTIN


                                                 Euy 20, 1939


Hoa. 0. B. Carron
cotmty   Attorn4y
    county
xator
Ode66a,
     Texa6




                                                on tha    above
                                              thllt   orrlae.

                                      part*       r0z.mf6t




                                     a applicant shall da-
                                     ng ree with the aounty
                        l r i?Ltg o r the application.
                        the County Judge attitled toa
                    u   fee for holding the hearing upon

                             ia th4 6UitteTOr Eaib,tWli-

            The next to the last '&wagraph or~i3eetimi6,
yrtle     23,of the TO%66 Liquor Co6tr0~ Aat re6d6 a6 rob
.
                                                      7




                                .
    Hon. 0. 3. 04rron,Bay 80, 1959, Psge,e


           original llawo   of any ala66 here& pra-
           rldad, uoept Bmnoh  Lioon6i6 anU Temporu~
           L1046646 ahall be mtbjeot at the tiBe of
          the heax& thereon to a fee of Fly6 Dollara
          ($6). wbioh ree 6hall, b7 the OoiintyOlerk
          be depoalted in the County Tma6ury and the
          applic8nt shall be ll6ble r0r no other reee
          koept 6ald aprlloatlon m an6 the annual
          u0.M.   fea required Or hi8 br thi6 ht.*
              The oourtm of thl8 #tat* lw+o'huM that pub110
    0rri0f816 6847ahug   ottw 8uah roe6.86 uo 0p0dri0*
    .authorisedby statuto~ ana that the ra4t t&t  the.bgL-
    lature ha6 not author&d   th. fee for his 6OX'dOi that
    ithaajadwadutyti         thopubll6 0fYi43al4006 notauthar-
    I.20Mid 0rri0w to 6hargo l rec. The ooa6titutloa
    rht6 the caapett6atlott   or ugrtafn ofilou6, and authpriaes
    the La~slature to provldo br law ior the oanpututatioaof
    all other orr.ioer6,6em6ats;agenta and ~niblloaontrao-
    tars. Pur6U.d     to the ‘UthOrit~ thU6 Ooais~'~Wd,mmer0~6
    6t‘tUteE h‘Ye been      6646 rbfttgfh0 OamipWtMtiOItOrVU-
    :Oti OhEM      Ot Of&6.       Th4 power rxtthe lagl6latumJ
    to rir the aOqmW‘tiott     Of OffiOU8 i6 lf6Iit.dbf the
    pro~l4ion6 of the oon6titutlott   prohlbitlag the ~666484
    oi bO‘1.r 6mid         bW8iOrbidditlgthtt grrnfing~iUtl'8
    ao6pen6ationror6e-mi0es4lro6~ronder~,          and rixfag
    the w         0~p4666tionor    00rtain 0rr104~6. m.6 P-Z
    may bi d616gated by the X.e@rlature to the goy6rnlng boUle6
    Or QOUIttiO6,anmi4fpri OO~OtVttfOM or uiEtrfat6, aad thI6
    ha6 been &oM in YUiOU6 166t6XAO.6.
               m   hereinbefore statsd,   the oaPp666ation of pub-
    lic   0rri0em I6 rired by the oonstltution El& 8t‘tUt4t6,
    #I otfloermay not olalwor Noelva q       moner rlthouta law
    iutbori6lng h5.mto do DO, .and slaarly rlxln8 the amount to
    rhioh he 16 ent:tlSd.
              An otiloer 1s not entltlea to any oaqmumtlon in
    ‘dd,lt:onto thatwhiBhha6   beentlred b~Uwiorthe+erlar-
    EEIZJOO
          or hl6 dutle8 of hl6 otfloe eyen though the oixap4ns4-
    tion 60 fired is unroaronable or bdequate.    He repPbe
    requiredby law to pariOn 6QMiri6 6UYfOe6 6nd disoharge
    additional duti66 for whioh no aopeneatloa I6 pmviA6d.
.   l




        &on. 0. 6. Sexron, Sey LO, 1939, 2~35~ 3




        'ihe obll~xt.i,-nto perform sxh services 1s lm;;o?ed as
        ircident to the OrriCe, :ind the CrriCdr by !.ls scce?tmce
        thereof is deessd to have ecgsged to psrfom then without
        cozpensotlon.    Tex. Jur., Vol. 34, p. 507, 511, 515 ant
        yj 5; Crosby Ccunt:.',C:ot.t+le
                                     Co~..psnyv. :Ici;ermett,201 24 293;
        z:cCalle v. city or RockL'ole, 246 5:~C54; Terre11 v. King,
        14 'Y 2nd 76%.

                 The Leglslzture has speclricel:y ?rovlded test
        Flvr Dollars sho,:ld be the only fas the a;plic-nt should
        have to pay in oonneotlon with hls ap;lioetlon, exoept ths
        ocnual lles~se fee rs@red    by the Liquor Control Act, and
        that tba sum of Five Dollars should be by the county clerk
        deymslted 1~ the county treasury, and nblther the oountf
        judge nor the aounty olerk would be authorized to charge
        an additional fee ic oonnectton with said app:lcotlon.

                   * On Woreuber 8, 1937 anl April 22, 1938, this de-
        prrtrant in passing upon the 98310 ,;usstion as submitted in
        your i~;ulry held tbrt neither the oounty jud,q nor the
        oounty olerk WRS authorized to charge sn aldltlonal See
        in connectloc with the applicatloa and thet the. on:y fee
        t?.ct could be sssessed was the Fire Dollar See provided for
        by S8CtiOE     6, Article 2 or the Tees illuor Control Act
        and that this See must be deposited by the county clerk
        alth the county treesurer.

                    YOU me respeotfully advised that It 1s the opin-
        ion of this Eeprrtment that the county Judge 1s not entitled
        to a fee for holding the herirlng on h??lloc.tiona for beer
        ;;nd .slne retslltrs’   ~em1t.s and thct the county olcrk la
        not. eotitled    to a fee ror rlllnr such appllcatlon and his
        clerical work in connection uith such a;plicetion.

                     Trustin   thrt   the for8gOing a5SueTS YOUr   in?UirY,

        we   remln
                                                 i-our.9very   truly